DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-6, 8-31 are pending and have been examined in this application. Claims 1, 4-5, 8-18, 21 are currently amended, claims 2-3, 6, 19-20 are previously presented, claim 7 is cancelled, Claims 22-31 are new.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-9, 12-13, 16-17, 20, 22-23, 25-27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170354135 A1) to Ching, in view of (US 20190000059 A1) to Marka.
In regards to claim 1, Ching teaches a device for determining bedbug activity, the device comprising: a housing (Ching; 100) having several openings (Ching; each of 202 having an opening in front of 258) for receiving bedbugs (Ching; bedbugs can crawl into a single layer of modules 202) and having an insect detection zone (Ching; each zone between 252, 254, 258, 256) shielded within the housing from incident light by one or more structures (Ching; the sidewalls 250, bottom surface 210, upper surface, rear wall 216, all shield against incident light in those directions); a light emitter (Ching; 258) configured to direct light through the insect detection zone (Ching; see FIG 2); an optical sensor (Ching; 260 sensor) configured to receive light from the insect detection zone (Ching; see FIG 2); and a control unit configured to control the light emitter and the optical sensor (Ching; [0054] processor 402 can be implemented as a controller), wherein the light emitter and the optical sensor are arranged at a proximal end of the insect detection zone and a reflective surface is arranged at a distal end of the insect detection zone (Ching; FIG 2 where the emitter 248 is opposite the reflector 256 at a proximal vs. distal end of the detection zone), wherein the optical sensor is configured to receive light from the light emitter via the reflective surface (Ching; [0044] where the light reflects off of the reflector), and wherein the control unit is configured to detect a bedbug in the insect detection zone by: performing a first reading (Ching; a first reading being an uninterrupted beam of light), performing a second reading (Ching; a second reading being an interrupted beam of light), and determining that a difference D between the first reading and second reading exceeds a threshold TH (Ching; a difference being in interruption and non-interruption of the beam of light), which defines a detection of a bedbug (Ching; [0061] detects the presence of a bug).
Ching fails to teach wherein the control unit is configured to periodically pulse the light emitter and read an optical sensor reading of the optical sensor; and wherein the detection of a bedbug is stored with a timestamp in a memory of the device.
Marka teaches the control unit (Marka; controller 618) is configured to periodically pulse the light emitter (Marka; [0078] pulsed optical wavelength with emitters) and read an optical sensor reading of the optical sensor (Marka; 617), and wherein the detection of a bedbug is stored with a timestamp in a memory of the device (Marka; [0058] obtaining a timestamp, [0103] memory 1004 which stores information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ching such that the controller is configured to pulse the light and store detection of a bedbug with a timestamp as taught by Marka. The motivation for doing so would be to use less power by intermittently pulsing the light, as well as to track timestamps to indicate time of day of activity and detection of a bug.


In regards to claim 2, Ching as modified by Marka teach the device of claim 1, further comprising a radio module and wherein the control unit is configured to periodically wake up the device and start the radio module for communication with a remote server and send detections stored (Ching; [0059] remotely power up or power down, radio signals, remote server).

In regards to claim 3, Ching as modified by Marka teaches the device of claim 2, wherein the radio communication is performed via a network interface (Ching; [0059] local area networks, wide area networks).

In regards to claim 4, Ching as modified by Marka teach the device of claim 3, wherein the network interface comprises a wireless interface (Ching; [0059] wireless interface).

In regards to claim 5, Ching as modified by Marka teach the device of claim 4, wherein the radio communication is performed via short range radio communication (Ching; [0059] Wi-Fi, Bluetooth LE).

In regards to claim 6, Ching as modified by Marka teach the device of claim 1 further comprising a power source (Ching; [0020] power source).

In regards to claim 8, Ching as modified by Marka teach the device according to claim 6, but Ching fails to teach it further comprising a solar panel configured to charge the power source.
Marka teaches further comprising a solar panel configured to charge the power source (Marka; [0046] solar power cells, which are portions of solar panels [0072] [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ching such that it utilizes solar panels in order to provide power to the device, as taught by Marka. The motivation for doing so would be to provide the device with renewable power not dependent upon outlet electricty. 

In regards to claim 9, Ching as modified by Marka teach the device of claim 1, Ching fails to explicitly teach wherein the optical sensor comprises a photo transistor.
Marka teaches wherein the optical sensor comprises a photo transistor (Marka; [0080] Photo-transistor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Ching such that it is a photo-transistor such as taught by Marka. The motivation for doing so would be to provide a sensor which is inexpensive, small, and fast, providing instantaneous output.

In regards to claim 12, Ching as modified by Marka teach the device of claim 1, wherein the light emitter comprises a diode that is emitting infrared light (Ching; [0044] infrared light emitting diode).

In regards to claim 13, Ching as modified by Marka teach the device of claim 1, wherein the light emitter is configured to emit photons having a wavelength of between 340nm and 15cm within the electromagnetic spectrum (Ching; [0044] infrared light emitting diode, where the infrared spectrum is approximately between 700nm-1mm, which falls within this range).

In regards to claim 16, Ching as modified by Marka teaches the device of claim 1, wherein the several openings are arranged along long sides of the housing (Ching; arranged along the long up and down sides, see FIG 1).

In regards to claim 17, Ching as modified by Marka teaches the device of claim 1, wherein spaces are provided between the several openings and the insect detection zone (Ching; narrow spaces in front of each of the emitter/receiver, between opening and the detection zone, see FIG 1).

In regards to claim 20, Ching as modified by Marka teach the device of claim 1, wherein the housing comprises a chamber for storing an insect attractant (Ching; [0022] attractant/bait placed inside 118).

In regards to claim 22, Ching teaches a device for determining bedbug activity, the device comprising: a housing (Ching; 100) defining openings (Ching; each of 202 having an opening in front of 258) configured to receive bedbugs into the housing (Ching; bedbugs can crawl into a single layer of modules 202); an elongate insect detection zone (Ching; each zone between 252, 254, 258, 256, elongate in shape) arranged within the housing and shielded from direct ambient light by one or more structures blocking the ambient light (Ching; the sidewalls 250, bottom surface 210, upper surface, rear wall 216, all shield against ambient light in those directions); a light emitter (Ching; 258) disposed at a proximal end of the elongate insect detection zone, the light emitter being configured to selectively direct light through the insect detection zone (Ching; see FIG 2, proximal end of the detection zone); a sensor (Ching; 260 sensor) configured to receive the light from the insect detection zone (Ching; see FIG 2); and a control unit (Ching; [0054] processor 402 can be implemented as a controller) configured to detect a bedbug in the insect detection zone by: obtaining a sensor reading from the optical sensor; and detecting the bedbug in the insect detection zone based on a level of the sensor reading relative to a predetermined threshold (Ching; a first reading being an uninterrupted beam of light, a second reading being an interrupted beam of light, a difference in the interruption and non-interruption exceeding the threshold, [0061] detects the presence of a bug).
Ching fails to explicitly teach pulsing the light emitter to direct the light through the insect detection zone. 
Marka teaches pulsing the light emitter to direct the light through the insect detection zone (Marka; controller 618) (Marka; [0078] pulsed optical wavelength with emitters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ching such that the controller is configured to pulse the light as taught by Marka. The motivation for doing so would be to use less power by intermittently pulsing the light.

In regards to claim 23, Ching as modified by Marka teach the device according to claim 22, wherein: the control unit (Ching; [0054] processor 402 can be implemented as a controller) is configured to detect a bedbug in the insect detection zone (Ching; each zone between 252, 254, 258, 256) based on a difference between the sensor reading and a previously obtained sensor reading exceeding the predetermined threshold (Ching; a first reading being an uninterrupted beam of light, a second reading being an interrupted beam of light, a difference in the interruption and non-interruption exceeding the threshold, [0061] detects the presence of a bug).

In regards to claim 25, Ching as modified by Marka teach the device according to claim 22, wherein: the one or more structures blocking the ambient light comprise light absorbent walls operable to minimize ambient light reflections (Ching; the sidewalls 250, bottom surface 210, upper surface, rear wall 216, all shield against incident light in those directions, each being light absorbent because the material would absorb an amount of light and thus minimize ambient light reflections from entering in those directions).

In regards to claim 26, Ching as modified by Marka teach the device according to claim 22, further comprising a memory (Ching; [0050] memory) but Ching fails to teach wherein the control unit is operative to store the detection of the bedbug with a timestamp in the memory of the device.
Marka teaches wherein the control unit (Marka; controller 618) is operative to store the detection of the bedbug with a timestamp in the memory of the device (Marka; [0058] obtaining a timestamp, [0103] memory 1004 which stores information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ching such that the controller is configured to store detection of a bedbug with a timestamp as taught by Marka. The motivation for doing so would be to track timestamps to indicate time of day of activity and detection of a bug.

In regards to claim 27, Ching as modified by Marka teach the device according to claim 22, further comprising: a reflective surface disposed at a distal end of the elongate insect detection zone (Ching; FIG 2 where the emitter 248 is opposite the reflector 256), wherein the sensor is disposed at the proximal end of the elongate insect detection zone (Ching; 260 sensor disposed at the proximal end opposite the distal end with the reflector 256), wherein the sensor is configured to receive the light from the light emitter via the reflective surface (Ching; see FIG 2).

In regards to claim 31, Ching as modified by Marka teach the device according to claim 22, further comprising: a radio module (Ching; [0059] Radio), wherein the control unit is configured to periodically wake up the device and start the radio module for communication of the detecting of the bedbug with an associated remote server (Ching; [0059] remotely power up or power down, radio signals, remote server) (Ching; [0061] detects the presence of a bug).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170354135 A1) to Ching as modified by (US 20190000059 A1) to Marka as applied to claim 1 above, in further view of (US 20220142136 A1) to Kubota.
In regards to claim 10, Ching as modified by Marka teach the device of claim 1, but fail to explicitly teach wherein the optical sensor comprises an infrared sensor.
Kubota teaches wherein the optical sensor comprises an infrared sensor (Kubota; [0059] detection device 19 is an infrared sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ching as modified by Marka such that the receiver or sensor is an infrared sensor, as taught by Kubota. The motivation for doing so would be to provide a sensor which is reliable but can detect the presence of absence of light, especially when infrared is used by the emitter.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170354135 A1) to Ching as modified by (US 20190000059 A1) to Marka as applied to claim 1 above, in further view of (US 6653971 B1) to Guice.
In regards to claim 11, Ching as modified by Marka teach the device of claim 1, wherein the optical sensor comprises a radio frequency sensor.
Guice teaches wherein the optical sensor comprises a radio frequency sensor (Guice; Col 31 lines 39-50, where the RF sensor can be used to detect biota of interest).
Ching, Marka, and Guice are analogous art from similar fields of endeavor i.e. detecting biota, including insects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ching as modified by Marka such that it utilizes a radio frequency sensor such as taught by Guice. The motivation for doing so would be to provide a type of sensor which is sensitive enough to provide the initial target detection in the device. 

Claim(s) 14-15, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170354135 A1) to Ching as modified by (US 20190000059 A1) to Marka as applied to claim 1 and 22 above, in further view of (US 20160000060 A1) to Sandford.
In regards to claim 14, Ching as modified by Marka teach the device of claim 1, but fail to teach wherein the insect detection zone is dimensioned between 50mm and 500mm in length.
Sandford teaches wherein the insect detection zone is dimensioned between 50mm and 500mm in length (Sandford; [0052] and [0053] where the width is 20-600 mm, 20-200mm, which falls into the ranges above, the length (height) is 20-600mm, 20-130mm, 10-150mm, which falls into the ranges above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ching as modified by Marka to teach the sizing of the detection zone to have these ranges of dimensions as taught by Sandford. The motivation for doing so would be to create a large enough device for multiple insects to enter.

In regards to claim 15, Ching as modified by Marka teaches the device of claim 1, but fail to teach wherein the several openings are dimensioned between 3mm to 10mm in height and width.
Sandford teaches wherein the several openings are dimensioned between 3mm to 10mm in height and width (Sanford; 0.5-20mm or 0.5-15mm which covers a range of between 3mm to 10mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ching as modified by Marka to have openings dimensioned such that they can be between 3-10 mm as taught by Sandford, the motivation for doing so would be to narrow the opening such that insects are more directed into the device.

In regards to claim 28, Ching as modified by Marka teach the device according to claim 22, but fail to explicitly teach wherein: the openings are dimensioned between 3 mm and 10 mm in height.
Sandford teaches wherein: the openings are dimensioned between 3 mm and 10 mm in height (Sanford; 0.5-20mm or 0.5-15mm which covers a range of between 3mm to 10mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ching as modified by Marka to have openings dimensioned such that they can be between 3-10 mm as taught by Sandford, the motivation for doing so would be to narrow the opening such that insects are more directed into the device.

In regards to claim 29, Ching as modified by Marka teach the device according to claim 22, but fail to explicitly teach wherein: the elongate insect detection zone arranged within the housing is dimensioned between 50 mm and 400 mm in length, and between 3 mm and 20 mm in width.
Sandford teaches the elongate insect detection zone arranged within the housing is dimensioned between 50 mm and 400 mm in length, and between 3 mm and 20 mm in width (Sandford; [0052] and [0053] where the width is 20-600 mm, 20-200mm, which falls into the rage of 20 mm, the length (height) is 20-600mm, 20-130mm, 10-150mm, which falls into the ranges above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ching as modified by Marka to teach the sizing of the detection zone to have these ranges of dimensions as taught by Sandford. The motivation for doing so would be to create a large enough device for multiple insects to enter.

Claim(s) 18-19, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170354135 A1) to Ching as modified by (US 20190000059 A1) to Marka as applied to claim 1 and 22 above, in further view of (US 4563836 A) to Woodruff.
In regards to claim 18, Ching as modified by Marka teach the device of claim 17, Ching fails to teach wherein a direct light path for ambient light from an opening to the insect detection zone is prevented by the one or more structures comprising light shields arranged in the space between an opening and the insect detection zone.
Woodruff teaches wherein a direct light path for ambient light from an opening (Woodruff; 16) to the insect detection zone is prevented by the one or more structures comprising light shields (Woodruff; 20) arranged in the space between an opening and the insect detection zone (Woodruff; between opening and center of the device, see FIG 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ching as modified by Marka such that the housing entrance is interrupted with baffles prior to the insect getting fully into the device, as demonstrated by the housing of Woodruff. The motivation for doing so would be to increase the effectiveness of the light emitters as detectors as well as prevent insects from easily and quickly escaping.

In regards to claim 19, Ching as modified by Marka and Woodruff teach the device of claim 18, wherein partitions (Ching; sidewalls of each of the modules 202) are arranged within and across the space forming sections for each of the openings (Ching; sidewalls of each of the modules 202 create partitions between each opening).

In regards to claim 24, Ching as modified by Marka teach the device according to claim 22, but fail to teach  wherein: the one or more structures blocking the ambient light comprise light shields disposed in spaces between the openings and the insect detection zone, the light shields blocking a direct line of sight between each of the openings and the insect detection zone thereby blocking ambient light from directly entering the insect detection zone.
Woodruff teaches the one or more structures blocking the ambient light comprise light shields (Woodruff; 20) disposed in spaces between the openings (Woodruff; 16) and the insect detection zone (Woodruff; between opening and center of the device, see FIG 2), the light shields blocking a direct line of sight between each of the openings and the insect detection zone thereby blocking ambient light from directly entering the insect detection zone (Woodruff; each of 20 blocks ambient light and a direct line of sight from the opening 16 to the center of the device as seen in FIG 2, when viewed from that angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ching as modified by Marka such that the housing entrance is interrupted with baffles prior to the insect getting fully into the device, as demonstrated by the housing of Woodruff. The motivation for doing so would be to increase the effectiveness of the light emitters as detectors as well as prevent insects from easily and quickly escaping.


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170354135 A1) to Ching, in view of (US 20190000059 A1) to Marka and (US 20030184442 A1) to Gardener.
In regards to claim 21, Ching teaches a method for detection of bedbugs comprising: providing a device comprising a housing (Ching; 100) with several openings (Ching; each of 202 having an opening in front of 258) for receiving bedbugs (Ching; bedbugs can crawl into a single layer of modules 202) and with an insect detection zone (Ching; each zone between 252, 254, 258, 256) shielded within the housing from incident light by one or more light absorbent wall structures (Ching; the sidewalls 250, bottom surface 210, upper surface, rear wall 216, all shield against incident light in those directions, each being light absorbent because the material would absorb an amount of light), where the device further comprises a light emitter (Ching; 258), an optical sensor (Ching; 260 sensor) and a control unit (Ching; [0054] processor 402 can be implemented as a controller); arranging the light emitter and the optical sensor at a proximal end of the insect detection zone: providing a reflector and arranging the reflector at a distal end of the insect detection zone (Ching; FIG 2 where the emitter 248 is opposite the reflector 256, at distal and proximal ends); performing a first reading (Ching; a first reading being an uninterrupted beam of light) and a second reading (Ching; a second reading being an interrupted beam of light) and determining that a difference D between the first reading and the second reading exceeds a threshold TH (Ching; a difference being in interruption and non-interruption of the beam of light), which defines a detection of a bedbug (Ching; [0061] detects the presence of a bug); periodically waking up the device and starting a radio module of the device for communication with a remote server and sending detections stored (Ching; [0059] remotely power up or power down, radio signals, remote server).
Marka teaches periodically pulsing light from the light emitter through the insect detection zone (Marka; [0078] pulsed optical wavelength with emitters) and reading the optical sensor reading (Marka; 617), storing the detection with a timestamp in a memory of the device (Marka; [0058] obtaining a timestamp, [0103] memory 1004 which stores information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ching such that the controller is configured to pulse the light and store detection of a bedbug with a timestamp as taught by Marka. The motivation for doing so would be to use less power by intermittently pulsing the light, as well as to track timestamps to indicate time of day of activity and detection of a bug.
Ching as modified by Marka fail to teach the device returning to power save mode after sending the detections stored.
Gardener teaches the device returning to power save mode after sending the detections stored (Gardner; [0059-0060] the pest sensor wakes up from sleep mode upon detection of a pest, logs it in the memory, then returns to sleep mode to conserve battery power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ching as modified by Marka such that the device enters a sleep mode and ‘wakes’ to detect a pest, store it, then returns to a sleep mode as taught by Gardener. The motivation for doing so would be to provide the device with the ability to save power when not in use.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170354135 A1) to Ching as modified by (US 20190000059 A1) to Marka as applied to claim 22 above, in further view of (US 20150075060 A1) to Balsam.
In regards to claim 30, Ching as modified by Marka teach the device according to claim 22, further comprising: an insect attractant disposed in a chamber of the housing (Ching; [0022] attractant/bait placed inside 118), the chamber being configured to slowly dispense the insect attractant into the insect detection zone (Ching; [0075] attractant enters the cavity), wherein the insect attractant is adapted to attract bedbugs (Ching; [0013] gaseous attractant may be carbon dioxide; bedbugs are attracted to carbon dioxide).
Ching fails to explicitly teach where the insect attractant may be a pheromone. 
Balsam teaches where the insect attractant may be a pheromone (Balsam; [0009] insects attracted may be bedbugs, including bed bug pheromones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ching as modified by Marka to further include pheromone attractants such as the ones taught by Balsam. The motivation for doing so would be to enhance the potential attractants for target pest insects.

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. 
Applicant describes Ching and argues that “Ching does not describe a device for detection of bedbugs.”
Examiner respectfully disagrees, as Ching as modified by Marka teaches the structural limitations of the claims and therefore it is asserted that the combination of devices could be used to detect bedbugs. There is no specific structure of the instant application claimed that differentiates the insect detection devices such that Ching as modified by Marka could not be used to detect the presence of bedbugs in the insect detection zone.

Applicant describes Marka and argues that “Marka describes an arrangement to detect flying or winged insects, and thus not a device and a method for detecting bedbugs.”
It is asserted that Ching as modified by Marka teaches the structural limitations of the claims and it is therefore asserted that the combination of devices could be used to detect bedbugs, and that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore the combination of Ching and Marka teach a device and method for detecting bedbugs.

Applicant discusses Woodruff, and argues that “The “light shields” indicated in the Office Action in Woodruff are actually walls for directing insects towards a bait disposed in the center of the device shown there. The walls may be transparent if they are molded together with the main body of the device shown there for reasons including the need to visually inspect the bait to be sure that the trap remains baited. (Referenced Woodruff at column 1 lines 62-66)” … “Ching in view of Marka and/or in combination with Woodruff fail to disclose all of the features of claim 1.”
Examiner respectfully disagrees. Woodruff states that only the cover need be transparent in order to view the bait and that while the base itself may be transparent, this is not a requirement. See claim 13, for example, which states the base can be formed of a colored plastic in order to contrast the poison. If indeed the walls are made of the same plastic as the base, Woodruff also contemplates the use of a colored plastic in order to form the base to contrast the bait. Additionally, the drawings do not demonstrate the walls or base being transparent or see-through, and as can be seen in FIG 3 for instance, the walls obscure the viewer from seeing directly to the center of the device and therefore block ambient light. Therefore Woodruff is still applicable and teaches the claimed limitations.

Applicant’s amendments to the independent claims additionally do not specify the structure of the shielded structures in order to block incident light, as it can be asserted that any structure present on the housing (walls, base, ceiling) would block incident light from those directions. Therefore Ching still teaches the new limitations in the independent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647